UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-2098


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

JOSEPH W. RASH,

                      Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.      Richard L.
Voorhees, District Judge. (5:05-cv-00244-RLV)


Submitted:   January 17, 2012             Decided:   February 13, 2012


Before WILKINSON, AGEE, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph W. Rash, Appellant Pro Se. Jennifer A. Youngs, Assistant
United States Attorney, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Joseph W. Rash appeals from the entry of a default

judgment against him under Fed. R. Civ. P. 55(b)(1) following

his   failure   to    plead    or    otherwise    defend    the   civil    action

commenced against him by the United States.              We affirm.

            In August 2005, the United States, acting on behalf of

its agency, the Farm Service Agency (“FSA”), filed a complaint

against Rash.      The complaint alleged that Rash had defaulted on

five operating loans made to him by the predecessor agency to

the FSA.      The United States sought: a money judgment totaling

$82,447.19 for the principal and interest accrued on the loans

as of June 16, 2005 and for the interest accruing thereafter; a

judgment of foreclosure against the real and personal property

pledged by Rash as security for the loans; an order allowing the

United    States     Marshal    to    seize,   possess,     and   sell    certain

chattel property and vehicles; and costs and attorney’s fees.

            Although     it    is    undisputed   that     Rash   was    properly

served, he did not file an answer or otherwise respond to the

complaint.      The United States subsequently moved for entry of

default under Fed. R. Civ. P. 55(a).              On November 15, 2005, the

Clerk of the district court entered a default under Rule 55(a)

because Rash failed to plead or otherwise defend against the

action.



                                         2
               Rash    subsequently        filed        for    bankruptcy       protection

under Chapter 12 of the Bankruptcy Code.                             Rash’s Chapter 12

bankruptcy case was dismissed in December 2006 for failure to

file a plan.          In January 2007, Rash again filed for bankruptcy

protection, this time under Chapter 13 of the Bankruptcy Code,

and the district court stayed the subject proceeding pending the

resolution of that bankruptcy proceeding.                           In July 2011, Rash

voluntarily dismissed his Chapter 13 filing.                          The United States

subsequently moved for the entry of a default judgment in the

amount    of    $56,204.29, *   and    the       Clerk        of    the    district   court

entered a default judgment under Rule 55(b)(1) by order filed

and entered on August 9, 2011.                  Rash timely appealed the August

9 judgment.

               Our review of the record discloses that the appeal of

the August 9 judgment is without merit.                            Rash argues that the

default    judgment       should      be     set        aside       because     the   FSA’s

calculation      of    the   amount    owed        on    the       loans   is   erroneous.

Specifically, Rash claims that the FSA failed to deduct from the

amount owed over $40,000 in payments for which he asserts has

     *
       In the affidavit supporting its motion seeking a default
judgment, the United States averred that the $56,204.29 figure
represented the “amount outstanding on the debt addressed in
[its] complaint” and was “net of all payments received during
the pendency of the bankruptcy proceedings from liquidation of
collateral, offsets of federal payments, and payments from the
Chapter 13 [Bankruptcy] Trustee.”



                                            3
receipts and an additional $10,000 payment.    Rash also appears

to suggest that allowing the judgment to remain intact is not

equitable because the FSA failed to seize all of the chattel

property and vehicles.   We conclude that these arguments should

be raised in a motion to set aside the default judgment in the

district court under Fed. R. Civ. P. 55(c) and 60(b).      United

States v. U.S. Currency Totalling $3,817.49, 826 F.2d 785, 787-

88 (8th Cir. 1987).

          Accordingly, we affirm the August 9 default judgment,

but we do so without prejudice to Rash’s filing a motion to set

aside the judgment in the district court.   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                         AFFIRMED




                                  4